NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-1193


                         SENSORMATIC ELECTRONICS, LLC,

                                                        Plaintiff-Appellee,

                                            v.

            PHILIP VON KAHLE (Assignee for the benefit of the creditors of
                          The Tag Company US, LLC),

                                                        Defendant,

                                           and

                              PHENIX LABEL COMPANY,

                                                        Defendant-Appellant,

                                           and

                                 DENNIS GADONNEIX,

                                                        Defendant.


        Appeal from the United States District Court for the Southern District of
            Florida in case no. 06-CV-81105, Judge Daniel T.K. Hurley.


                                       ORDER

Before BRYSON, LINN, and DYK, Circuit Judges.

PER CURIAM.

       The judgment in this case is affirmed. With respect to the inequitable conduct

claim, we uphold the district court’s ruling of no inequitable conduct based on the court’s
finding that the inventors did not act with the intent to deceive the Patent and Trademark

Office; we do not address the question whether the information that was not disclosed

was material.    With respect to the public use issue, we uphold the district court’s

conclusion that the appellant Phenix failed to prove by clear and convincing evidence

that the invention was in public use more than one year before the filing date for the

patent; we do not address the question whether any alleged use of the invention during

the period prior to the filing date of the patent fell within the experimental use exception

to the public use doctrine.



                                                 FOR THE COURT




 February 17, 2010                                     /s/ Jan Horbaly
Date                                             Jan Horbaly
                                                 Clerk



cc: Mark L. Levine
    Robert R. Waters




2009-1193                                    2